Citation Nr: 1521630	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-33 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee strain.

2.  Entitlement to service connection for a nose disorder (claimed as a chronic bloody nose).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty for training from August 2007 to December 2007 and on active duty from May 2010 to June 2011.  He served in Southwest Asia from July 2010 to April 2011.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issue of entitlement to service connection for a right knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

A current diagnosis of a disorder, manifested by chronic nose bleeds, is not of record. 


CONCLUSION OF LAW

A current chronic nose disorder, manifested by chronic nose bleeds (claimed as a chronic bloody nose), was not incurred in or aggravated by the Veteran's active service, nor may any such claimed disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2012 letter, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of a claim for service connection in the October 2012 letter. 
VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, the Veteran was afforded VA examinations in October 2012 and October 2013 for his claimed chronic nose bleeds.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that with regard to the claim for chronic nose bleeds, the VA examinations and opinion were thorough and adequate upon which to base a decision.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

"Active military, naval, or air service" includes active duty (AD) and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training in which the individual concerned was disabled or died from an injury - though not also disease - incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a) .

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016.  38 C.F.R. § 3.317(a)(i). 

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 1998). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4). 

To qualify for compensation under above-indicated provisions, "Persian Gulf Veteran" is defined as "a Veteran who served on active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2). 

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has chronic nose bleeds that began while he was deployed in Kuwait and have continued since that time.  Specifically, the Veteran has reported that when he was deployed into Kuwait he had a bad bloody nose, and that once he went to Iraq, he continued to have frequent bloody noses.  Nasal saline was recommended, which decreased the number of nose bleeds he experienced.  The Veteran reported during VA examination that he currently has nose bleeds 1-2 times per week, which he is able to stop without medical intervention, and that he uses nasal saline at least once per day, and sometimes twice per day.

Service treatment records are negative for any evidence of complaints or a diagnosis related to nose bleeds or any other nose disability during active duty or at the time of the Veteran's discharge.

The post-service medical evidence of record, which consists of VA outpatient treatment records from the VA Medical Center in Cheyenne, and the reports of VA examinations in October 2012 and October 2013, are also negative for any evidence of a chronic disability manifested by nose bleeds.  

During VA examination in October 2012, the Veteran was diagnosed with sinusitis/rhinitis, but no disability manifested by chronic nose bleeds was diagnosed and there was no indication that his sinusitis/rhinitis caused such symptoms.  The examiner noted that the Veteran's service treatment records did not have any information regarding any epistaxis while on active duty, and there was no medical documentation prior to deployment or after deployment related to an epistaxis condition.  In addition, the Veteran's post-deployment questionnaire dated 9-10-11 states he had good health, no visits while on active duty, no injury while deployed and no physical problems.  The examiner concluded that with the lack of medical documentation related to the Veteran's subjective chronic epistaxis complaints, there was insufficient clinical evidence to support a chronic epistaxis diagnosis.  

The Veteran's military comrade, B.W. submitted a statement testifying to the fact that he witnessed the Veteran's reported nose bleeds during his deployment to Kuwait.  The Veteran's wife also submitted a statement, indicating that the Veteran continues to have nose bleeds.  However, other than the reported history of nose bleeds from the Veteran, and the statements from his former military comrade and his wife, the evidentiary record is completely silent for any complaints, treatment, abnormalities or diagnosis for any injury or problems involving nose bleeds.  

The Veteran was afforded his most current VA examination in October 2013  The examiner noted that there was no mention of any ear, nose and throat (ENT) issues or any epistaxis on the Veteran's report of medical assessment in 2011 or his PHDA.  Furthermore, when he established care at the VA in 2012, there was no mention made of any ENT issues or nose bleeds.  In addition, there are no current ENT or (emergency room) ER visits showing any chronic epistaxis events.  Therefore, the examiner opined that it is less likely as not that any current nose bleeds were incurred in service or caused by any reported nose bleeds from May 2010 to June 2011.  The Board notes again that although it was noted in the examination report that the Veteran carried a diagnosis of rhinitis/sinusitis, there are no allegations and no evidence showing that this condition was manifested by frequent nose bleeds.

A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The Board acknowledges the Veteran's assertions that he has nose bleeds, and finds that he is competent to make such assertions.  In addition, the Veteran's wife and his former military comrade are also competent to report such observable symptoms.  Nose bleeds, however, are symptoms of a disability, not a disability itself.  In addition, the October 2012 VA examiner specifically indicated that there was insufficient clinical evidence to support a chronic epistaxis diagnosis, and the October 2013 VA examiner did not diagnose any nose disorder other than the previously diagnosed rhinitis/sinusitis, which was not noted to include symptoms of nose bleeds.  In the absence of any evidence that the Veteran currently has a disability involving his nose, service connection is not warranted.  See 38 C.F.R. § 3.303; Rabideau, 2 Vet. App. at 143; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.")

The Board finds the October 2012 and October 2013 VA medical opinions persuasive as they were based on a thorough review of the record and included a discussion of all relevant facts.  The examiners offered rationales and plausible explanations for concluding that either the Veteran did not have a current epistaxis (nose bleed) condition or that any current nose bleeds that he may be experiencing, are not related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean, 13 Vet. App. at 444.  There are no contrary medical opinions of record.

With respect to the claim based on an undiagnosed illness, as there is no competent medical evidence of record showing a chronic nose bleed diagnosis, as he claims, there is no current diagnosed disability, and no evidence of a disability due to an undiagnosed illness, and therefore, there is no legal entitlement to consideration under the undiagnosed illness provisions.  The Court has held that, where there is no entitlement under the law to the benefit sought, the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for a chronic nose disorder, manifested by frequent nose bleeds (claimed as a chronic bloody nose), is denied.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Veteran contends that his currently diagnosed right knee sprain developed during his active military service.  Specifically, the Veteran reported during his October 2012 VA examination, discussed further below, that while in Iraq (during the middle of deployment) he was out running and felt his right knee pop.  He claims he felt pain for a few days, and experienced minor swelling.  He reported that the right knee gave out on him after that in-service incident approximately every two months.  However, he did not seek medical treatment for the right knee during his deployment in Iraq, as the knee was feeling better.  The Veteran reported further that while running a 2 mile run during drill in October 2012, he felt another pop and the right knee gave out on him and he experienced severe pain in the knee afterwards, which he continued to have in addition to swelling.

The Veteran was afforded a VA examination in October 2012, as noted above.  The examiner opined that as the Veteran's service treatment records did not contain any information regarding any knee injury during active duty, and there was no medical documentation prior to deployment or after deployment related to a right knee condition, it was less likely than not that his current right knee condition was incurred in or caused by the claimed in-service injury or event.

The Veteran was afforded his most recent VA examination in October 2013.  The examiner noted that the Veteran was being seen for knee arthralgias since November 2012.  It was also noted that VA treatment records show that the Veteran was seen in November 2012 for right knee pain after running PT during a National Guard drill a few weeks before.  He reported at that time that he had the same knee injury in December 2010, but was never evaluated.   The examiner essentially opined that as service treatment records from 2011 were negative for any evidence of right knee problems, and the Veteran did not report any right knee issues until 2012, his claimed right knee condition is less likely as not incurred in or caused by reported knee pain that occurred in May 2011.  

The Board finds that essentially, the October 2012 and October 2013 VA examiners opined that, as there was no evidence of a right knee disability in service, the Veteran's currently diagnosed right knee disability was not related to service.  However, the Board's inquiry does not end there.  The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  The October 2012 and October 2013 examiners did not provide an opinion as to whether the right knee disability identified after service is related to a disease or injury in service.  Therefore, the Board finds that both the October 2012 and October 2013 VA examiner's opinions are inadequate for evaluation purposes.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that another examination and opinion is needed to determine whether the Veteran's current right knee disability is related to his active military service.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Then, afford the Veteran a VA examination to determine the etiology of his current right knee disability.  The Veteran's entire claims file should be available for review by the examiner in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or great probability) that any currently diagnosed right knee disability, had onset during active service or was directly caused by his active service.

A complete and thorough rationale must be provided for all opinions.  

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim for service connection for a right knee disability.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


